Citation Nr: 1803003	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  08-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim for a waiver of recovery of an overpayment of death pension benefits, in the amount of $1,550.00, has been received. 


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1980 to August 1980 and from August 1982 to August 2004.  He died in September 
2006.  The appellant in this case is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination of the Committee on Waivers and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

As regards characterization of the appeal concerning the appellant's claim, the Board notes that although the RO did not address the claim as a request to reopen a previously denied claim, as discussed below, there was a prior, final denial of a waiver of overpayment issued by the Board in December 2009.  Hence, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the appeal as set forth on the title page.


FINDINGS OF FACT

1.  A claim for the waiver of an overpayment of death pension benefits in the amount of $1,550.00 was denied in a December 2009 Board decision; the appellant did not perfect an appeal and no pertinent exception to finality applies.

2.  The evidence submitted since the December 2009 Board decision, pertinent to the claim for a waiver of overpayment of death pension benefits, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The December 2009 decision in which the Board denied the appellant's claim for a waiver of an overpayment of death pension benefits is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the December 2009 Board decision is not new and material, and the appellant's claim for a waiver of an overpayment of death pension benefits is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The appellant has not referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim before it.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Analysis

The appellant seeks to reopen her claim for a waiver of overpayment of death pension benefits in the amount of $1,550.00.  The debt was created when the appellant applied for VA death pension benefits in January 2007 and reported that she had no family income from any source.  After the pension benefits were awarded, the appellant's son was awarded Social Security benefits, retroactive to the date of the Veteran's death in September 2006.  Because the Social Security benefits exceeded the applicable maximum pension rate at that time, the RO retroactively terminated the appellant's death pension benefits.  The retroactive termination resulted in the overpayment at issue.  

Subsequently, the appellant applied for a waiver of the overpayment, asserting that the monthly income she received from Social Security did not provide enough money to cover her living expenses as well as repayment of the debt.  The Manila COWC declined to issue a waiver and the appellant appealed to the Board.  In a May 2009 decision, the Board denied the appellant's request for a waiver, finding that she was at fault in the creation of the overpayment; repayment of the amount would not result in undue financial hardship to the appellant or deprive her or her family of the basic necessities of life, nor would it defeat the purpose for which the benefits were intended; and failure to recover the overpaid benefits would result in an unfair gain to the appellant.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, the denial of an appellant's claim is final on the date stamped on the face of the decision and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In this case, the appellant sought to reopen her claim for a waiver of the overpayment in April 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the Board's December 2009 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Evidence added to the claims file since the December 2009 Board decision consists of 4 separate copies of a VA Form 5655, Financial Status Report, completed in May 2010, July 2010, October 2010 and March 2012.  Each show that the appellant's sole income is the amount received monthly for her son's Social Security benefits, and lists various expenses paid each month.  Based on the content of the forms, the appellant asserts that she is unable to repay the amount owed to VA based on the overpayment of her pension benefits.  

In short, the newly submitted evidence is duplicative of the evidence which was the basis of the Board's December 2009 denial of a waiver of overpayment. 

The Board finds that this evidence is new, in that it was not before it at the time of the final decision in December 2009.  However, it must find that this evidence is cumulative and redundant of the evidence already of record and does not relate to an unestablished fact, or raise a reasonable possibility of substantiating the appellant's claim.  In this regard, the multiple VA Forms 5655 merely repeat the information that the appellant provided in conjunction with her previous claim for a waiver of overpayment.  Essentially, the new forms show that the appellant was receiving just under $1,100 a month in Social Security benefits, and that her fluctuating expenses sometimes left her with little discretionary income.  However, the Board notes that the submitted forms actually show a temporary decrease in the appellant's monthly expenses in October 2010, as well as an increase in the monthly amount being provided by Social Security, as of April 2012.  The Board reiterates its December 2009 finding that the surplus in the appellant's monthly income is indicative of her ability to repay her debt to VA, and that the indebtedness to the Government should be afforded the same attention she provides her other creditors.
  
Therefore, the Board finds that the evidence received since the December 2009 final Board decision is cumulative or redundant of the evidence of record at the time of the prior decision, and does not raise a reasonable possibility of substantiating the appellant's claim.  The newly-submitted evidence reflects that the appellant's monthly income, in the form of Social Security benefits, continues to be adjusted upward and her discretionary income is adequate to repay the overpayment.  Consequently, new and material evidence has not been received to reopen her claim for a waiver of overpayment and the appeal must be denied.  As new and material evidence has not been received, the benefit of the doubt doctrine is not applicable in this case. Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been received, the appellant's application to reopen the previously denied claim for a waiver of recovery of an overpayment of death pension benefits, in the amount of $1,550.00, is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


